Case 2:18-cv-02133-MWF-MRW Document 65 Filed 07/17/19 Page1of1 Page ID #:1114

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV18-2133 MWF (MRWx) Date July 17, 2019

Title Alpha GRP v. Subaru of America

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper XTR 7/17/2019
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Michael Bowse Peter Haviland
Scott Humphreys
Proceedings: ORDER RE: TELEPHONE CONFERENCE

The Court conferred with the parties regarding the status of discovery.

20

 

Initials of Preparer vp

 

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
